Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
WITHDRAWN REJECTIONS
Based on applicant’s initiated interview on 02/24/2021, the non-final rejection, which was mailed on 02/24/2021, has been withdrawn.
Allowable Subject Matter
1.		Claims 21-37 (renumbered as 1-17) are allowed.
Reasons for Allowance
2.		The following is an examiner’s statement of reasons for allowance: the closest prior art of Tuan et al. US 9,064,279B1, relates to cosmetics and more specifically, to techniques for selecting one or more cosmetic products based on the individual requirements of a specific user (see BACKGROUND OF THE INVENTION), further Tuan disclose for accessing an image representing a face of a user (col.19 lines 14-16, see Use a scanning device to take scans from three areas of the customer. Three photos or scan of the skin are taken, which are then averaged to find the ideal shade. identifying a base color of 
accessing image data, in a database, representing an image of a face of a user; using at least one processor, automatically identifying a base color of the face based on the image data, the identifying of the base color comprising: identifying a region of the image representing a facial feature of the user; selecting a plurality of image samples included in the region of the image representing the facial feature of the user, each image sample in the plurality of image samples including a minimum number of pixels; and identifying a color temperature of each image sample in the plurality of image samples, the base color being identified based on one or more colors identified for image samples in the plurality of image samples; using the at least one processor, automatically matching the base color of the face to a color palette based on a configured color lookup rale;
identifying a product depiction, from a plurality of product depictions stored in product database, based on a color of the product depiction being included in the color palette; and causing display of the product depiction on a user interface. As cited in independent claim 21.
at least one processor; and a memory storing instructions that, when executed by the processor, configure the apparatus to: access image data, in a database, representing an image of a face of a user; using the at least one processor, automatically identify a base color of the face based on the image data, the identifying of the base color comprising;
select a plurality of image samples included in the region of the image representing the facial feature of the user, each image sample in the plurality of image samples including a minimum number of pixels; and identify a color temperature of each image sample in the plurality of image samples, the base color being identified based on one or more colors identified for image samples in the plurality of image samples; using the at least one processor, automatically match the base color of the face to a color palette based on a configured color lookup rule;
identify a product depiction, from a plurality of product depictions stored in product database, based on a color of the product depiction being included in the color palette; and cause display of the product depiction on a user interface. As cited in independent claim 28.
Further Tuan failed to teach or suggest for a non-transitory computer-readable storage medium, the computer-readable storage medium including instructions that when executed by a computer, cause the computer to: access image data, in a database, representing an image of a. face of a user; using at least one processor, automatically identify a base color of the face based on the image data, the identifying of the base color comprising:
identify a region of the image representing a facial feature of the user; select a plurality of image samples included in the region of the image representing the facial feature of the user, each image sample in the plurality of image samples including a minimum number of pixels; and identify a color temperature of each image sample in the plurality of image samples, the base color being identified based on one or more colors identified for image samples in the plurality of image samples;
using the at least one processor, automatically match the base color of the face to a color palette based on a configured color lookup rule; identify a product depiction, from a plurality of product depictions stored in product database, based on a color of the product depiction being included in the color palette; and cause display of the product depiction on a. user interface. As cited in independent claim 35.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI BAYAT whose telephone number is (571)272-7444.  The examiner can normally be reached on 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALI BAYAT/           Primary Examiner, Art Unit 2664